 



Exhibit 10.10
Performance Units
Three-Year Vest
REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
 
PERFORMANCE UNIT AGREEMENT
 
DATE OF GRANT: MARCH 6, 2007
W I T N E S S E T H:
     1. Grant. Pursuant to the provisions of the Long-Term Incentive Plan
(collectively, the “Plan”), Reynolds American Inc. (the “Company”) on the above
date has granted to
Jeffrey A. Eckmann (the “Grantee”),
subject to the terms and conditions which follow and the terms and conditions of
the Plan, a target of
1,155,000 Performance Units.
A copy of the Plan has been provided to the Grantee and is made a part of this
Agreement with the same effect as if set forth in the Agreement itself. The
initial grant value of each Performance Unit shall be $1.00 (the “Initial Grant
Value”). All capitalized terms used in this Agreement shall have the meaning set
forth in the Plan, unless the context requires a different meaning.
     2. Vesting. (a) The Performance Units shall have a three-year performance
period, consisting of the Company’s fiscal years 2007, 2008 and 2009 (the
“Performance Period”), at the end of which the Performance Units will be valued
subsequent to section 3(a) of this agreement and paid, if they vest, or
cancelled, if they do not vest. For the Performance Units to vest, the Company
must pay to its shareholders a dividend of at least $.75 per share in each
fiscal quarter during the period commencing on the Date of Grant and ending on
December 31, 2009 (the “Threshold Requirement”), unless the Company’s Board of
Directors specifically approves the noncancellation of the Performance Units
upon the declaration of a quarterly dividend of less than $.75 per share. In the
event the Company fails to pay its shareholders a dividend of at least $.75 per
share in any fiscal quarter during the period from the Date of Grant and ending
on December 31, 2009, and the Company’s Board of Directors does not approve the
noncancellation of the Performance Units, the Performance Units shall be
cancelled.
     (b) Notwithstanding anything in Section 2(a) to the contrary, in the event
of (i) the Grantee’s death, (ii) the Grantee’s Permanent Disability (as defined
in the Company’s Long-Term Disability Plan), (iii) the Grantee’s voluntary
termination of employment, including

1



--------------------------------------------------------------------------------



 



retirement, or (iv) the Grantee’s involuntary Termination of Employment without
Cause (as such terms are defined in Section 5 of this Agreement), the
Performance Units shall fully vest, if not previously cancelled due to the
Company’s failure to meet the Threshold Requirement.
     (c) Notwithstanding anything in Section 2(a) to the contrary, in the event
of a Change of Control (as defined in the Plan), the number of Performance Units
which shall vest, if not previously cancelled due to the Company’s failure to
meet the Threshold Requirement, shall be equal to the product of (i) the
original number of Performance Units granted to the Grantee under this Agreement
and (ii) a fraction, the numerator of which shall be the number days in the
Performance Period before the date of the Change of Control, and the denominator
of which shall be the total number of days in the Performance Period. Such
prorated award shall be paid as soon as practicable after the Change of Control,
and in any event no later than March 15 after the end of the year in which the
Change of Control occurs, and each Performance Unit shall have a Payment Value
as set forth in section 3(b) of this Agreement.
     (d) Upon the Grantee’s Termination of Employment for Cause (as such terms
are defined in Section 5 of this Agreement) prior to the end of a Performance
Period, all of the Grantee’s Performance Units shall be cancelled.
     (e) Notwithstanding anything to the contrary contained in this Section 2 or
in any other Section of this Agreement, if the Grantee has a written employment
or severance agreement with the Company or one of its subsidiaries, and such
other agreement contains provisions relating to the vesting by the Grantee in
the Performance Units or the right of the Grantee to receive the Payment Value
(as defined below) (including, without limitation, vesting provisions upon the
termination of employment of the Grantee), and such provisions are different
than the comparable provisions of this Agreement, then the provisions of such
other agreement shall govern and control.
     3. Valuation of Performance Units. (a) At the end of the Performance
Period, if the Threshold Requirement is met or otherwise waived by the Company’s
Board of Directors, the value of each Performance Unit (the “Payment Value”)
shall be determined by multiplying the Initial Grant Value by 0% to 200% based
on the level of achievement of the third year RAI earnings per share target, set
forth on Annex I, at the end of the Performance Period. An additional adjustment
to the Payment Value will be made up to +/-10% based on the level of RAI’s total
shareholder return compared against the total shareholder return of RAI’s Peer
Group during the Performance Period, as set forth on Annex I. “RAI’s Peer Group”
shall mean the companies comprising Standard & Poor’s Food and Beverage Index as
of the date of grant, plus Altria Group, Inc., Carolina Group and UST Inc.
     (b) In the event of a Change of Control, the Payment Value shall be equal
to the greater of (i) the Initial Grant Value, or (ii) the Initial grant Value
multiplied by (x) 0% to 200% based on the level of achievement of the third year
RAI earnings per share target, set forth on Annex I, assuming that RAI’s growth
rate through the vesting date had continued through the end of the Performance
Period, and (y) by an additional +/-10% based on RAI’s total shareholder return
compared against the total shareholder return of RAI’s Peer Group through the
vesting date.
     (c) In no event shall the Payment Value, determined pursuant to Section
3(a) or 3(b), be less than 0% or greater than 200% of the Initial Grant Value.

4.   Payment. (a) Payment of Performance Units shall be made only in cash.

2



--------------------------------------------------------------------------------



 



Except with respect to a Change of Control as described in Section 2(c) of this
Agreement, or except under such other circumstances as the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”)
deems appropriate, no payment shall be made to the Grantee prior to the end of
the Performance Period. Except as otherwise provided by this Agreement, payment
of vested Performance Units shall be made in the amount of the Payment Value as
soon as practicable following the close of the Company books at the end of the
Performance Period, and in any event no later than March 15, 2010.
     (b) In the event of the death of a Grantee, any payment to which such
Grantee is entitled under the Plan shall be made to the beneficiary designated
by the Grantee to receive the proceeds of any noncontributory group life
insurance coverage provided for the Grantee by the Company or a subsidiary of
the Company (“Group Life Insurance Coverage”). If the Grantee has not designated
such beneficiary, or desires to designate a different beneficiary, the Grantee
may file with the Company a written designation of a beneficiary under the Plan,
which designation may be changed or revoked only by the Grantee, in writing. If
no designation of beneficiary has been made by a Grantee under the Group Life
Insurance Coverage or filed with the Company under the Plan, distribution upon
such Grantee’s death shall be made in accordance with the provisions of the
Group Life Insurance Coverage. If a Grantee is no longer an employee of the
Company at the time of death, no longer has any Group Life Insurance Coverage
and has not filed a designation of beneficiary with the Company under the Plan,
distribution upon such Grantee’s death shall be made to the Grantee’s estate.
     5. Termination of Employment. (a) For purposes of this Agreement, the term
“Termination of Employment” shall mean termination from active employment with
the Company or a subsidiary of the Company; it does not mean the termination of
pay and benefits at the end of a period of salary continuation (or other form of
severance pay or pay in lieu of salary).
     (b) For purposes of this Agreement, if the Grantee has an employment or
severance agreement or is covered under a severance plan of the Company or one
of its subsidiaries, employment shall be deemed to have been terminated for
“Cause” only as such term is defined in such employment or severance agreement
or such severance plan. For purposes of this Agreement, if the Grantee does not
have an employment or severance agreement that defines the term “Cause,” the
Grantee’s employment shall be deemed to have been terminated for “Cause” if the
Termination of Employment results from the Grantee’s: (i) criminal conduct;
(ii) deliberate and continual refusal to perform employment duties on
substantially a full time basis; (iii) deliberate and continual refusal to act
in accordance with any specific lawful instructions of an authorized officer or
employee more senior than the Grantee or a majority of the Board of Directors of
the Company; or (iv) deliberate misconduct which could be materially damaging to
the Company or any of its business operations without a reasonable good faith
belief by the Grantee that such conduct was in the best interests of the
Company. A Termination of Employment shall not be deemed for Cause hereunder
unless the chief of human resources officer of the Company shall confirm that
any such Termination of Employment is for Cause; provided, however, that the
chief executive officer of the Company shall be required to confirm that a
Termination of Employment of the chief human resources officer of the Company is
for Cause. Any voluntary Termination of Employment by the Grantee in
anticipation of an involuntary Termination of Employment for Cause shall be
deemed to be a Termination of Employment for Cause.
     6. Transferability. Other than as specifically provided in this Agreement
with

3



--------------------------------------------------------------------------------



 



regard to the death of the Grantee, this Agreement and any benefit provided or
accruing hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge; and any
attempt to do so shall be void. No such benefit shall, prior to receipt thereof
by the Grantee, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Grantee.
     7. No Right to Employment. Neither the execution and delivery of this
Agreement nor the granting of the Performance Units evidenced by this Agreement
shall constitute any agreement or understanding, express or implied, on the part
of the Company or its subsidiaries to employ the Grantee for any specific period
or in any specific capacity or shall prevent the Company or its subsidiaries
from terminating the Grantee’s employment at any time with or without Cause.
     8. Application of Laws. The granting of Performance Units under this
Agreement shall be subject to all applicable laws, rules and regulations and to
such approvals of any governmental agencies as may be required.
     9. Notices. Any notices required to be given hereunder to the Company shall
be addressed to The Secretary, Reynolds American Inc., Post Office Box 2990,
Winston-Salem, NC 27102-2990, and any notice required to be given hereunder to
the Grantee shall be sent to the Grantee’s address as shown on the records of
the Company.
     10. Taxes. Any taxes required by federal, state or local laws to be
withheld by the Company in respect of the grant of Performance Units or payment
of the Payment Value hereunder shall be paid to the Company by the Grantee by
the time such taxes are required to be paid or deposited by the Company. The
Grantee hereby authorizes the necessary withholding by the Company to satisfy
such tax withholding obligations prior to delivery of the Payment Value.
     11. Administration and Interpretation. In consideration of the grant of
Performance Units hereunder, the Grantee specifically agrees that the
Compensation Committee shall have the exclusive power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan and Agreement as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretation and
determinations made by the Compensation Committee shall be final, conclusive,
and binding upon the Grantee, the Company and all other interested persons. No
member of the Compensation Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Agreement. The Compensation Committee may delegate its interpretive
authority to an officer or officers of the Company.
     12. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), so
that the income inclusion provisions of Section 409A(a)(1) do not apply to the
Grantee. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision of this Agreement that would
cause the Agreement to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Grantee). In
particular, to the extent the Grantee’s right to receive payment becomes
nonforfeitable pursuant to Section 2(b) or (c) and

4



--------------------------------------------------------------------------------



 



the event causing the Grantee’s right to become nonforfeitable either is the
Grantee’s retirement or an event that does not constitute a permitted
distribution event under Section 409A(a)(2) of the Code, then notwithstanding
anything to the contrary in Section 4 above, payment will be made on the earlier
of (a) the Grantee’s “separation from service” with the Company (determined in
accordance with Section 409A); provided, however, that in the case the Grantee
is a “specified employee” (within the meaning of Section 409A), the Grantee’s
date of payment shall be made on the date which is 6 months after the date of
the Grantee’s separation from service with the Company or (b) the Grantee’s
death.
     13. Amendment. This Agreement is subject to the Plan, a copy of which has
been provided. The Board of Directors may amend the Plan and the Compensation
Committee may amend this Agreement at any time and in any way, except that,
other than for adjustments under Section 12 hereof and as otherwise provided by
the Plan, any amendment of the Plan or this Agreement that would impair the
Grantee’s rights under this Agreement may not be made without the Grantee’s
written consent.
     14. Obligations of Grantee. (a) In addition to any other obligations of the
Grantee under law of any other agreement with the company, in consideration of
the grant of Performance Units hereunder, the Grantee, while both actively
employed and in the event of Grantee’s Termination of Employment for any reason,
specifically agrees that within the term of this grant or within one year
following the payment of any amounts pursuant to the grant, if later: (i) the
Grantee will personally provide reasonable assistance and cooperation to the
Company in activities related to the prosecution or defense of any pending or
future lawsuits or claims involving the Company; (ii) the Grantee will promptly
notify the Company upon receipt of any requests from anyone other than an
employee or agent of the Company for information regarding the Company, or if
the Grantee becomes aware of any potential claim or proposed litigation against
the Company; (iii) the Grantee will refrain from providing any information
related to any claim or potential litigation against the Company to any
non-Company representatives without either the Company’s written permission or
being required to provide information pursuant to legal process; (iv) the
Grantee will not disclose or misuse any confidential information or material
concerning the Company; and (v) the Grantee will not engage in any activity
contrary or harmful to the interests of the Company. In further consideration of
the grant of Performance Units hereunder, the Grantee specifically agrees that
if required by law to provide sworn testimony regarding any Company-related
matter: the Grantee will consult with and have Company designated legal counsel
present for such testimony (the Company will be responsible for the costs of
such designated counsel); the Grantee will confine his testimony to items about
which the Grantee has knowledge rather than speculation, unless otherwise
directed by legal process; and the Grantee will cooperate with the Company’s
attorneys to assist their efforts, especially on matters the Grantee has been
privy to, holding all privileged attorney-client matters in strictest
confidence.
     (b) If the Company reasonably determines that the Grantee has materially
violated any of the Grantee’s obligations under this Agreement, then this Grant
shall terminate, effective the date on which such violation began (unless
otherwise terminated sooner), and the Company may demand the return of any
amount paid to the Grantee hereunder and the Grantee hereby agrees to return
such amounts upon such demand. If after such demand the Grantee fails to return
such amounts, the Grantee acknowledges that the Company has the right to deduct
from any amounts the Company owes to the Grantee (including, but not limited to,
wages or other compensation), or to commence judicial proceedings against the
Grantee, to recover such amounts and any and all of its attorney’s fees and
costs.

5



--------------------------------------------------------------------------------



 



     15. GOVERNING LAW. THE LAWS OF THE STATE OF NORTH CAROLINA SHALL GOVERN THE
INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF
LAWS.
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Grantee have executed this Agreement as of the Date of Grant first above
written.

            REYNOLDS AMERICAN INC.
      By:   /s/ Lisa J. Caldwell         Authorized Signature             

     
/s/ Jeffrey A. Eckmann
   
 
Grantee
   
 
   
Grantee’s Taxpayer Identification Number:
   
 
   
 
   
Grantee’s Home Address:
   
 
   
 
   
 
   
 
   
 
   
 
   

6